DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application filed with the United States Patent and Trademark Office on February 11th, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims are indefinite because of the claim limitation “…the number of other already locked SCO terminals…” in the checking step of the instructions for the processor.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a system, independent claim 9 is directed to a method and independent claim 16 is directed to a computer programmable product, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a system to conduct general business interactions of sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal by locking a self-checkout terminal if a non-scan event is detected when programmed security thresholds are exceeded by the operation of said self-checkout terminal.  Specifically, the claims recite:
A system for operating a plurality of self-checkout (SCO) terminals of an SCO surface area of a retail store, the system comprising: a central camera to capture an overview image of the SCO surface area; and a central control unit communicatively coupled to a processor of each SCO terminal and to the central camera, wherein the central control unit comprises: a memory to store one or more instructions; and a central processing unit communicatively coupled to the memory to execute the one or more instructions, wherein the central processing unit is configured to: identify a non-scan event at an SCO terminal; check if the number of other already locked SCO terminals is less than a first threshold; lock the SCO terminal if the number of other locked SCO terminals is less than the first threshold; if the number of other locked SCO terminals has reached the first threshold, perform a check to determine whether a number of consecutive non-scan events at the SCO terminal has reached a second threshold; and 
if the number of consecutive non-scan events detected at the SCO terminal has reached the second threshold, lock the SCO terminal.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit) as a tool in claim 1 to perform the functions of operating, capturing, communicating, storing, executing, identifying, checking, locking, determining and detecting as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit perform the steps or functions of sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit) performing functions of operating, capturing, communicating, storing, executing, identifying, checking, locking, determining and detecting that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)). Further, the use of a camera to obtain an image by using a control unit is using said first camera in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of a self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal. As discussed above, taking the claim elements separately, self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit performs the steps or functions of sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claims 9 and 16 describe a method and computer program product performing functions of operating, capturing, executing, identifying, checking, locking, determining and detecting relating to securing a registration event through detecting a non-scan event at a self-checkout terminal without additional elements beyond generic computer components such as a self-checkout (SCO) terminal, camera, computer programmable product and a processor that provide significantly more than the abstract idea of commercial interactions for sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal as noted above regarding claim 1.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2-3, 5-6, 10, 12-13 and 18 further describe the abstract idea of commercial interactions for sales activities and business relations by securing a registration event through detecting a non-scan event at a self-checkout terminal. These dependent claims do not include additional elements to perform their respective functions of selecting, issuing and automatically locking beyond the generic computer components of a camera, control unit, computing device and SCO terminal and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Although claims 2 and 10 disclose the use of a 360° camera and a 180° camera the use of said cameras is limited to obtaining an image by using a control unit, which is using said cameras in their ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 9 and 16 also renders dependent claims 2-3, 5-6, 10, 12-13 and 18 as not patent eligible.
Dependent claims 4, 11, and 17 further describe the abstract idea of managing personal behavior through user location management by locking a SCO terminal based on a distance between a store tender and said terminal. These dependent claims do not include additional elements to perform their respective functions of detecting and automatically locking beyond the generic computer components of a processing unit and SCO terminal and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 9 and 16 also renders dependent claims 4, 11, and 17 as not patent eligible.
 Dependent claims 7, 14, and 19 further describe the abstract idea of commercial interactions for business relations for inventory management through detecting product movement. These dependent claims do not include additional elements to perform their respective functions of issuing and automatically locking beyond the generic computer components of a self-checkout (SCO) terminal, camera, control unit, processor, memory and a processing unit as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 9 and 16 also renders dependent claims 7, 14, and 19 as not patent eligible.
Dependent claims 8, 15, and 20 further describe the abstract idea of managing personal behavior through queue management by notifying a store tender when a queue exceeds a threshold. These dependent claims do not include additional elements to perform their respective functions of issuing a notification beyond the generic computer components of a processing unit and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 9 and 16 also renders dependent claims 8, 15, and 20 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US Patent Publication 6,047,262) in view of Buibas et al. (US Patent Publication 10,282,720 B1) and further in view of Carlegren et al. (US Patent Application Publication 2012/0197741 A1).
Regarding Claims 1, 9 and 16, Lutz teaches:
A system/ method/ computer programmable product for operating a plurality of self-checkout (SCO) terminals of an SCO surface area of a retail store, the system comprising (See Lutz Col. 12 lines 12-27 - describes a system of multiple self-service checkout terminals [SCO] operating in a checkout area or a retailer’s store): 

a central control unit communicatively coupled to a processor of each SCO terminal (See Lutz Col. 15 lines 14-36 - describes each SCO as connected to a network to receive, via the processing unit of each SCO, security override signals from a customer service manager) and 
a memory to store one or more instructions; and 
a central processing unit communicatively coupled to the memory to execute the one or more instructions, wherein the central processing unit is configured to (See Lutz Col. 14 lines 24-31 - describes the processing unit of an SCO operating based on instructions stored in memory): 
identify a non-scan event at an SCO terminal (See Lutz Col. 16 lines 23-58 - describes the system identifying various types of “improper-terminal-use-activity” including when items are not scanned and placed into a post scan area); 
check if the number 
lock the SCO terminal if the number 
if the number 
if the number of consecutive non-scan events detected at the SCO terminal has reached the second threshold, lock the SCO terminal (See Lutz Col. 10 line 16 - Col. 11 line 22 - describes the system using aggregate values of events during operation of SCOs and comparing said aggregate values to threshold values to determine if a user’s transaction should be discontinued, which is considered as functionally equivalent to locked for the purpose of examination.  Wherein, there are multiple thresholds being used by the system to determine when it is appropriate to call for intervention to discontinue [lock] a transaction in progress.  In particular, Lutz shows a triggering event at an occasion of 2 non-scan events at a medium or low security threshold or at an occasion of 1 non-scan events at when the system is operating at a high security threshold, which is less than the first [medium or low] threshold).
Lutz does not explicitly teach:
a central camera to capture an overview image of the SCO surface area, to the central camera.  This is taught by Buibas (See Col. 11 line 59 - Col. 12 line 12 - describes a system for automated checkout in a retail store that uses cameras that are connected to a central processor to cover said store area to by tracking user interaction with items in said store.  Wherein said system determines if said user interaction is a checkout triggering event, thereby making the entire store function as a self-checkout area).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image collection of an overall area being observed in a system that uses image collection to observe events within said area, thereby increasing the accuracy and efficiency of said system.
 Lutz nor Buibas do not explicitly teach:
of other already locked SCO terminals, of other locked SCO terminals.  This is taught by Carlegren (As the SCO transaction discontinuation through intervention of Lutz as shown above is considered functionally equivalent to locking said SCO terminal for examination purposes, see Carlegren ¶ [0040-0048] - describes a system for managing the security levels of SCO terminals through a central terminal based on events at other SCO terminals within said system that require intervention).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reference of group member activity in system that monitors and adjusts operating rules based on the activity status of said group members, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 3, modified Lutz teaches:
The system of claim 1, 
modified Lutz does not explicitly teach:
wherein the central control unit is communicatively coupled to a computing device of a store tender of the SCO surface area for issuing alerts, notifications and instructions thereto.  This is taught by Carlegren (As the SCO transaction discontinuation through intervention of Lutz as shown above is considered functionally equivalent to locking said SCO terminal for examination purposes, see Carlegren ¶ [0014-0017] - describes a system for managing the security levels of SCO terminals through a central terminal based on events that alert a shopper assistant to intervene at one or more of said SCO terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alert when assistance is needed in a system that monitors predominantly unassisted activity, thereby increasing the accuracy and efficiency of said system.
Regarding Claims 4, 11 and 17, modified Lutz teaches:
The system/ method/ computer programmable product of claim 1, 9 and 16, wherein the central processing unit is configured to (See Lutz Col. 10 line 16 - Col. 11 line 22 - describes the system using aggregate values of events [non-scan events] during operation of SCOs and comparing said aggregate values to threshold values to determine if a user’s transaction should be discontinued, which is considered as functionally equivalent to locked for the purpose of examination), 
modified Lutz does not explicitly teach:
automatically, is less than a predetermined distance.  This is taught by Buibas (See Col. 11 line 59 - Col. 12 line 12 - describes a system using image data from cameras to facilitate automatic checkout and theft detection and Col. 3 lines 49-50 - describes the system making determinations when distances are less than a threshold distance).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate security functions of a checkout terminal in a self-checkout system that is intended to minimize the need for supervision from store personnel, thereby increasing the accuracy and efficiency of said system.
 Lutz nor Buibas do not explicitly teach:
and a distance between the SCO terminal and a store tender.  This is taught by Carlegren (See Carlegren ¶ [0023] - describes a system for managing the security levels of SCO terminals through a central terminal based on the distance between a shopper assistant and said SCO terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate SCO security level adjustments based on a distance between SCO terminals and store personnel managing said terminals in a system of multiple SCO terminals, thereby increasing the accuracy and efficiency of said system.
Regarding Claims 5, 12 and 18, modified Lutz teaches:
The system/ method/ computer programmable product of claim 1, 9 and 16, wherein the central processing unit is configured to (See Lutz Col. 10 line 16 - Col. 11 line 22 - describes the system using aggregate values of events during operation of SCOs and comparing said aggregate values to threshold values to determine if a user’s transaction should be discontinued, which is considered as functionally equivalent to locked for the purpose of examination.  Wherein, there are multiple thresholds being used by the system, such as high, medium and low, thereby showing three levels of thresholds).
modified Lutz does not explicitly teach:
automatically.  This is taught by Buibas (See Col. 11 line 59 - Col. 12 line 12 - describes a system using image data from cameras to facilitate automatic checkout and theft detection).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate security functions of a checkout terminal in a self-checkout system that is intended to minimize the need for supervision from store personnel, thereby increasing the accuracy and efficiency of said system.
Regarding Claims 6 and 13, modified Lutz teaches:
The system/ method of claim 1 and 9, wherein the central processing unit is configured to (See Lutz Col. 10 line 16 - Col. 11 line 22 - describes the system using aggregate values of events during operation of SCOs and comparing said aggregate values to threshold values to determine if a user’s transaction should be discontinued, which is considered as functionally equivalent to locked for the purpose of examination and Col. 5 line 54 - Col. 6 line 4 - describes the system using scales to monitor the weight of a customer’s shopping cart or basket to determine items are being removed from said basket).
modified Lutz does not explicitly teach:
automatically.  This is taught by Buibas (See Col. 11 line 59 - Col. 12 line 12 - describes a system using image data from cameras to facilitate automatic checkout and theft detection).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate security functions of a checkout terminal in a self-checkout system that is intended to minimize the need for supervision from store personnel, thereby increasing the accuracy and efficiency of said system.
Regarding Claims 7, 14 and 19, modified Lutz teaches:
The system/ method/ computer programmable product of claim 1, 9 and 16, 
modified Lutz does not explicitly teach:
wherein the central processing unit is configured to automatically lock an exit gate of the SCO surface area.  This is taught by Buibas (See Col. 27 lines 14-40 - describes an automated self-checkout store locking an exit gate/ barrier/ door if a customer in said store picked an item from the store and has not yet authorized payment for said item).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate a method to keep a shopper from leaving with unpaid items in a self-checkout system, thereby increasing the accuracy and efficiency of said system.
Lutz nor Buibas do not explicitly teach:
and issue a notification to a store tender when a large product is being moved through the exit gate, without appearing in corresponding list of scanned products.  This is taught by Carlegren (See Carlegren ¶ [0045] - describes a system for managing the security levels of SCO terminals through a central terminal based on physical characteristics of scanned items, including size, compared to expected values for said characteristics of said items and calling for intervention if said characteristics are outside of a tolerance range of measurements).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring physical properties of items in a system that references multiple item parameters during an item scanning event, thereby increasing the accuracy and efficiency of said system.
Regarding Claims 8, 15 and 20, modified Lutz teaches:
The system/ method/ computer programmable product of claim 1, 9 and 16, wherein the central processing unit is configured to issue a notification to a store tender, when a size of queue at an entrance of the SCO surface area is greater than a fourth threshold (See Lutz Col. 10 lines 31-37 - describes the system paging store personnel when certain event thresholds are exceeded and Col. 21 lines 29-42 - describes the system using a length of a queue or users at a self-checkout terminal as a parameter for adjusting a security level at said terminal).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US Patent Publication 6,047,262) in view of Buibas et al. (US Patent Publication 10,282,720 B1), Carlegren et al. (US Patent Application Publication 2012/0197741 A1) and further in view of Wilson (Convenience Store Operator Goes Digital with Surveillance, Chain Store Age, https://www.chainstoreage.com/operations/convenience-store-operator-goes-digital-with-surveillance, 12/03/2018).
Regarding Claims 2 and 10, modified Lutz teaches:
The system/ method of claim 1 and 9, 
modified Lutz does not explicitly teach:
wherein the central camera is selected from a group consisting of: a 1800 camera.  This is taught by Buibas (See Col. 28 lines 59-64 - describes the system using fisheye cameras with 180 degree fields of view to surveil an automated checkout store).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image collection of an overall area being observed with image collection devices capable of capturing an optimum field of view for said area in a system that uses image collection to observe events within said area, thereby increasing the accuracy and efficiency of said system.
modified Lutz nor Buibas do not explicitly teach:
and a 3600 camera.  This is taught by Wilson (See ¶ [9-11] - describes a surveillance system in a retail store that uses 360 degree fisheye cameras covering all areas of said retail store, including the cash registers [checkout area]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image collection of an overall area being observed with image collection devices capable of capturing an optimum field of view for said area in a system that uses image collection to observe events within said area, thereby increasing the accuracy and efficiency of said system.

Conclusion          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687